Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
Notice of allowance in response to communication filed on 3/16/22.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 4-7 are allowable over the prior art of record because the art of record does not disclose nor render obvious the linear regulator and second transistor as recited, in combination with the rest of the claimed limitations.
Claims 29-31 are allowable over the prior art of record because the art of record does not disclose nor render obvious providing a second voltage exceeding the maximum rated voltage, in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan Jager/Primary Examiner, Art Unit 2842                                                                                                                                                                                                       3/21/22